ACCEPTED
                                                                                                                         2014-05905
                                                                                                       FOURTEENTH COURT OF APPEALS
                                                                                                                   HOUSTON, TEXAS
                                                                                                                3/24/2015 1:39:41 PM
                                                                                                                 CHRISTOPHER PRINE
                                                                                                                              CLERK

                                               CAUSE NO. 2014-05905

KAREN JONES,                                                §                           IN THE DISTRICT COURT OF
                                                                                                   FILED IN
          Plaintiff,                                        §                               14th COURT OF APPEALS
                                                            §                                  HOUSTON, TEXAS
V.                                                          §                       334TH JUDICIAL
                                                                                            3/24/2015DISTRICT
                                                                                                      1:39:41 PM
                                                            §                               CHRISTOPHER A. PRINE
THE UNIVERSITY OF TEXAS M.D.                                §                                        Clerk
ANDERSON CANCER CENTER                                      §
          Defendant.                                        §                             HARRIS COUNTY, TEXAS


     DEFENDANT UNIVERSITY OF TEXAS M.D. ANDERSON CANCER CENTER’S
          NOTICE OF INTERLOCUTORY APPEAL & AUTOMATIC STAY

          NOW COMES Defendant THE UNIVERSITY OF TEXAS M.D. ANDERSON CANCER

CENTER (UTMDA) in the above styled and numbered cause and pursuant to TEX. R. APP. P.

25.1(a) gives notice that it desires to take an interlocutory appeal to the Court of Appeals for the

First or Fourteenth District of Texas at Houston, Texas pursuant to Texas Civil Practice and

Remedies Code §51.014(a)(8) from the 334th Judicial District Court's Order Denying Defendant's

Plea to the Jurisdiction on March 20, 2015. A copy of the order appealed from is attached hereto

as Exhibit “1” and incorporated herein by reference. No briefs have been filed in response to this

interlocutory appeal and it is timely filed. This interlocutory appeal is accelerated pursuant to TEX.

R. APP. P. 28.1. A copy of this Notice of Interlocutory Appeal is filed pursuant to TEX. R. APP.

P. 25.1(d)(6) and it is given to all parties in the above-entitled and numbered cause in accordance

with the TEX. R. APP. P. 25.1(e).

          Additionally, pursuant to Texas Civil Practice and Remedies Code §51.014(b) all

proceedings in the trial court pending resolution of this appeal are stayed, including trial set for

April 6, 2015. Also pursuant to TEX. R. APP. P. 29.5, any further proceedings in the trial court

which interferes or impairs the jurisdiction of the appellate court or effectiveness of any relief

sought or that may be granted on appeal is stayed.


Jones v. UTMDA/Pleadings/Def. UTMDA’s Notice of Interlocutory Appeal & Automatic Stay                          Page 1
          Security for costs on appeal is not required by law because Defendant UTMDA is a

governmental unit of the State of Texas and is therefore exempt from the requirement of filing a

cost bond. A copy of this Notice of Appeal is being filed with clerk of the First and Fourteenth

Courts of Appeals.

                                                            Respectfully submitted,

                                                            KEN PAXTON
                                                            Attorney General of Texas

                                                            CHARLES E. ROY
                                                            First Assistant Attorney General

                                                            JAMES E. DAVIS
                                                            Deputy Attorney General for Civil Litigation

                                                            KARA KENNEDY
                                                            Chief, Tort Litigation Division


                                                            /s/   Jason Warner
                                                            JASON WARNER
                                                            Assistant Attorney General
                                                            State Bar No. 24028112
                                                            Tort Litigation Division
                                                            P.O. Box 12548, Capitol Station
                                                            Austin, Texas 78711-2548
                                                            512.463.2197
                                                            FAX 512.457.4430
                                                            jason.warner@texasattorneygeneral.gov
                                                            Counsel for Defendant University of Texas M.D.
                                                            Anderson Cancer Center




Jones v. UTMDA/Pleadings/Def. UTMDA’s Notice of Interlocutory Appeal & Automatic Stay                      Page 2
                                           CERTIFICATE OF SERVICE

       I hereby certify that on this 24th day of March, 2015, a true and correct copy of the
foregoing document was served via the Court’s ECF System to all counsel of record:

          Mr. Jeff Benton
          THE BENTON LAW FIRM
          4848 Lemmon Avenue, Suite 515
          Dallas, TX 75219
          E-mail: jeff@thebentonlawfirm.com
          Attorney for Plaintiff


                                                            /s/   Jason Warner
                                                            JASON WARNER
                                                            Assistant Attorney General




Jones v. UTMDA/Pleadings/Def. UTMDA’s Notice of Interlocutory Appeal & Automatic Stay    Page 3
                                                 334TH DISTRICT COURT                        PAGE     02
2015   15:45     7137554744




                                    CAUSE NO. 2014-05905

 KAREN JONES,                                §          IN THE DISTRICT COURT OF
      Plaint(!]:                             §
                                             §
 v.                                          §            334TH JUDICIAL DISTRICT
                                             §
 THE UNIVERSITY OF TEXAS M.D.                §
 ANDERSON CANCER CENTER and                  §
 PAUL CINCJRIPINI,                           §
      Defi:mdants.                           §              HARRIS COUNTY, TEXAS


          ORDER ON DEFENDANT THE UNIVERSITY OF TEXAS M.D. ANDERSON
               CANCER CENTER'S PLEA TO T:W: JURJ;SDICTION

        O n - - - - - - - - - - ' 2015, the Court heard Defendant THE UNIVERISTY OF

 TEXAS M.D. ANDERSON CANCER CENTER's Plea to the Jurisdiction in this cause. The

 Court, after examining the pleadings and evidence before it, and hearing the argument of counsel,

 finds that Defendant's Motion should be anSi>hereby DENIED.        ~~            1   '2.. C..r f. W •3..-A   1~'1.



         SIGNED on    -=-M~~-=------'?A::::..._,__.____, 2015.

                                                                    TDORFMAN


           FILED
               Chris Oanlel
               District Clerk
               MAR 20 2015

       S,------~s.=p~ut~~------



                                                                                                EXHIBIT

                                                                                        I             l